Citation Nr: 1017015	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  06-10 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as due to an undiagnosed illness.     

2.  Entitlement to service connection for hypothyroidism.  

3.  Entitlement to service connection for an acquired 
psychiatric disability, to include depression, to include as 
secondary to post-traumatic stress disorder (PTSD).  

4.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) prior to 
March 23, 2009, and in excess of 70 percent after March 23, 
2009.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1989 to 
July 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, in pertinent part, granted service 
connection for PTSD, with a 50 percent evaluation and an 
effective date of October 27, 2004, and denied entitlement to 
service connection for hypothyroidism, depression, and CFS.  
In an April 2009 rating decision, the Veteran's rating for 
PTSD was increased to 70 percent disabling effective March 
23, 2009.  

The issues have been re-characterized to comport to the 
medical evidence of record.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  

In his March 2006 Form 9 substantive appeal to the Board the 
Veteran requested a hearing before a Veterans Law Judge, 
however in a subsequent written statement he withdrew his 
request in a timely manner.  

Because the Veteran was not granted the full benefit 
allowable under the law his claim for a higher initial rating 
for PTSD is still on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The issue of entitlement to service connection for 
hypothyroidism, an acquired psychiatric disability, and CFS, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Prior to March 23, 2009, the Veteran's PTSD is manifested by 
no more than occupational and social impairment, with reduced 
reliability and productivity, and a GAF score of 45 at 
lowest; after March 23, 2009, the Veteran's PTSD is 
manifested by no more than occupational and social impairment 
with deficiencies in most areas, and a current GAF score of 
60.
  

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD prior to March 23, 2009, have not been met, 
and the criteria for an initial evaluation in excess of 70 
percent for PTSD after March 23, 2009, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic 
Code (DC) 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The issue of the evaluation to be assigned the now-service 
connected PTSD is a "downstream" issue.  Hence, additional 
notification is not required.  See Hartman v. Nicholson, 19 
Vet. App. 473 (2006) aff'd by Hartman v. Nicholson, No. 06-
7303 (Fed. Cir. Apr. 5, 2007).  Notwithstanding, the RO 
provided the appellant with pre-adjudication notice with 
regard to entitlement to service connection in November 2004 
and February 2005 letters.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations as to the severity of his PTSD.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claim 
file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks an evaluation in excess of 50 percent for 
PTSD prior to March 23, 2009, and in excess of 70 percent 
after March 23, 2009.  The Veteran claims that he suffers 
deficiencies in most areas of his life, and reported on his 
VA Form 9 substantive appeal to the Board that they include 
"work, family relations, judgment, thinking, and mood with 
symptoms of obsessional rituals, which interfere with routine 
activities, speech intermittently illogical, obscure or 
irrelevant, near continuous depression affective ability to 
function independently, impaired impulse control (unprovoked 
irritability with periods of violence), difficulty to 
adapting to stressful circumstances (including work or work 
like setting), and inability to establish and maintain 
effective relationships."  He has submitted numerous letters 
from his family noting that the Veteran can barely function 
at home, let alone work, and that he is increasingly anxious 
about his ability to financially care for his family.  The 
Veteran's employer submitted a letter noting that the Veteran 
misses a tremendous amount of work due to his significant 
medical needs.  

The RO originally granted service connection for PTSD in 
March 2005, assigning a 50 percent rating, effective October 
27, 2004.  In an April 2009 rating decision the RO increased 
the Veteran's rating for PTSD to 70 percent, effective March 
23, 2009.  The Veteran's PTSD disability is rated under 38 
C.F.R. § 4.130, DC 9411.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991). 

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood, (e.g., depressed man avoids friends, neglects 
family, and is unable to work).  See Carpenter v. Brown, 8 
Vet. App. 240, 242-244 (1995).

A.  Evaluation in Excess of 50 Percent for PTSD Prior to 
March 23, 2009

A private psychiatric evaluation dated in October 2004 notes 
that the Veteran's chief complaints are depression, anxiety, 
and other issues.  He had the initial onset of panic attacks 
several years ago and has significant difficulties due to 
anxiety.  When asked about PTSD, the Veteran reports having 
nightmares perhaps once per month and describes being fairly 
estranged from other individuals.  He tends to avoid other 
particulars that might remind him of service.  He describes 
hyperarousal symptoms, including hypervigilance, decreased 
sleep, and irritability.  A mental status examination 
revealed that the Veteran was well groomed and appropriately 
dressed.  He was cooperative and pleasant, and demonstrated 
good eye contact.  Speech was within normal limits, kinetics 
were within normal limits, thought process was goal-directed 
and coherent, thought content was negative for suicidal 
ideation and negative for psychosis, mood was depressed and 
anxious, affect was dysthymic, and insight and judgement was 
fair.  Intellect is average.  Diagnoses of bipolar disorder, 
depressed, panic disorder without agoraphobia, obsessive-
compulsive disorder, PTSD, and alcohol dependence, improving, 
were given.  A GAF score of 45 was assigned.  

November 2004 private treatment records note that 
psychiatrically the Veteran was oriented times three, had an 
intact recent and remote memory, judgement, and insight, and 
a normal mood and affect.  His speech and thought 
content/perceptions were normal.  Intellectual functioning 
was appropriate and his associations were congruent.  A 
relevant assessment of PTSD was given.

A November 2004 VA Gulf War Registry examination report notes 
that the Veteran has a continual feeling of helplessness and 
hypervigilance.  He continued having problems with sleep 
disturbance and fatigue.  The examiner noted that he will 
refer the Veteran for further PTSD evaluation.  

January 2005 VA treatment records note that that the Veteran 
was irritated.  Relevant mental status findings were noted as 
irritable, anxious mood, speech had normal pace and volume, 
content was organized/coherent, no psychotic symptoms, and 
denies suicidal and homicidal ideation.  The Veteran is 
having many symptoms, but is highly motivated to continue in 
treatment and deal with trauma issues was given.  

A VA examination was conducted in February 2005.  The Veteran 
appeared clean and groomed and in casual attire.  He appears 
to be a reliable historian and his speech was noted for 
dysarthria at times.  His expressed cognitions were well 
organized to topic, without indication of delusional disorder 
or psychotic processes, and his affect did appear to be 
restricted and guarded, with his dominate mood being 
dysphoric.  The examiner thoroughly discussed the Veteran's 
reported in-service stressful experiences.  The Veteran 
reported daily intrusive thoughts and recollections, but that 
panic attacks have dropped in terms of frequency and 
intensity.  He lacks any real positive expectation for future 
events.  Secondary to hypervigilance, he engages in 
compulsive behaviors.  Evidence of hyperarousal is indicated 
by nightmares, sleep disturbance, hypervigilance, and 
irritability.  He does report at times difficulty sustaining 
his concentration, which has impaired his ability to function 
as a machinist.  These symptoms are clinically important and 
do indicate that the Veteran's PTSD is moderately severe to 
severe.  The overall impact of the Veteran's psychological 
distress does pose significant difficulties for him in 
occupational endeavors and difficulties in establishing and 
maintaining effective work relationships.  He does report 
moderate marital difficulties, which have been improving 
secondary to treatment, which he is thankful for.  Diagnoses 
of PTSD, chronic, moderately severe to severe, panic 
disorder, and history of alcohol abuse were given.  A GAF 
score of 50 to 55 was assigned.  

March 2005 VA treatment records note that the Veteran's chief 
complaint was fighting in his sleep and nightmares once or 
twice a week.  A mental status examination revealed that the 
Veteran was cooperative, fully oriented, neatly groomed, in 
casual attire, and initially appeared anxious and mildly 
agitated, which abated as the interview progressed.  Speech 
was mildly pressured, thoughts were coherent and goal 
directed, no evidence of thought disorder, to include 
delusions or hallucinations.  No suicidal ideation.  Insights 
and judgement were good.  A diagnosis of PTSD, chronic, 
moderate to severe, was given, and a GAF score of 50 was 
assigned.  

Private treatment records dated in May 2007 note that the 
Veteran reported a history of shoulder pain and feeling more 
depressed and anxious.  He reports panic at night when he is 
alone.  Objectively, the Veteran was oriented times three and 
had a normal mood and affect.  A diagnosis of 
PTSD/depression/bipolar was given.  

April 2008 private treatment records note that the Veteran 
was doing poorly with Zoloft and did not like the sexual side 
effects.  Objectively the Veteran was oriented to person, 
place, and time, had an intact recent and remote memory, 
judgement, and insight, and normal mood and affect.  His mood 
was normal and intellectual functioning was appropriate.  
Thought content and perceptions were normal.  Associations 
were congruent.  An assessment of depression/PTSD/bipolar was 
given.  

A June 2008 private treatment record notes that the Veteran 
came in to fill out Family and Medical Leave Act (FMLA) 
paperwork, and has a new job title and feels it will be a 
better situation for him.  He is interested in seeing a 
counselor.  Objectively the Veteran was oriented to person, 
place, and time, had an intact recent and remote memory, 
judgement, and insight, and normal mood and affect.  His mood 
was normal and intellectual functioning was appropriate.  
Thought content and perceptions were normal.  Associations 
were congruent.  An assessment of PTSD/bipolar was given.  

A November 2008 private psychological examination scheduled 
by VA notes that the Veteran reported for evaluation of his 
PTSD.  The Veteran describes numerous symptoms, none of which 
can be readily verified.  He does appear to have symptoms of 
dysthymia.  He is currently married, and described his wife 
as his rock.  He has children and his relationship with them 
is good, but sometimes stressful.  He reports that he is 
currently not working and has not been working for 2 months 
because he is mentally incapable of working.  He has been 
able to work only part time due to stress on the job for 
years.  The examiner noted as part of a mental status 
examination that the Veteran is not a reliable historian and 
that he is concerned about possible malingering tendencies.  
Orientation is within normal limits, appearance and hygiene 
and behavior are appropriate.  Affect and mood are abnormal, 
with depressed mood, which occurs as often as 1 time per day.  
No suicidal or homicidal ideation.  Mild dysthymia is 
appareant.  Communication is within normal limits.  Speech 
and concentration are within normal limits.  Panic attacks 
are absent.  No suspiciousness is present.  No delusions or 
hallucinations present.  Thought processes are appropriate 
and judgment is not impaired.  Abstract thinking is normal.  
Memory is within normal limits.  There are no behavioral, 
cognitive, social, affective, or somatic symptoms attributed 
to PTSD.  The examiner noted that the Veteran's symptoms are 
most indicative of dysthymic disorder, mild, and that the 
Veteran had psychiatric diagnoses of personality disorder not 
otherwise specified and malingering.  A GAF score of 65 was 
assigned.   

Prior to March 23, 2009, the evidence more nearly 
approximates the criteria for a 50 percent, rather than a 70 
percent, rating.  The medical evidence does not demonstrate 
findings of suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked periods of irritability with periods of 
violence); spatial disorientation; and neglect of personal 
appearance and hygiene, which would be indicative of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, and mood.  See 38 C.F.R. § 4.130, DC 9411.  There 
is evidence of record that indicates that the Veteran has 
difficulty in adapting to stressful circumstances at work, 
panic attacks, depression and irritability, sleeping 
problems, and hypervigilance.  Symptoms of the severity of 
chronic sleep impairment, depressed mood, anxiety, and panic 
attacks are the type of symptoms listed as examples of a PTSD 
disability of such a severity as to warrant only a 30 percent 
rating.  Difficulty in establishing and maintaining effective 
work relationships is a symptom of the severity prescribed 
for the Veteran's 50 percent rating.  Furthermore, although 
there is competent evidence that Veteran has difficulty in 
adapting to stressful circumstances at work, this symptom 
alone does not warrant a 70 percent rating in the absence of 
other symptoms of the type or severity prescribed for a 70 
percent rating, such as obsessional rituals, illogical 
speech, or spatial disorientation.  Nor does the evidence 
include any manifestations other than those listed in the 
DSM-IV criteria which would justify a rating higher than 50 
percent.  

In addition, before March 23, 2009 although the reported GAF 
scores of record vary from 45 to 65, GAF scores are only one 
factor to be considered in assigning a rating and when, as 
here, the GAF scores assigned are inconsistent with one 
another and inconsistent with the rating criteria, they 
cannot serve as the determinative basis for an assigned 
rating.  Furthermore, although the lowest reported GAF score 
of record is 45, which is defined as denoting serious 
symptoms, this score alone would not entitle the Veteran to a 
70 percent rating in the absence of corroborating symptoms 
which would be indicative of occupational and social 
impairment with deficiencies in most areas as contemplated by 
a 70 percent rating.  In fact, none of the medical evidence 
indicates occupational and social impairment with 
deficiencies in most areas, as contemplated by a 70 percent 
rating.

Thus, a rating in excess of 50 percent prior to March 23, 
2009, is not warranted.  38 C.F.R. § 4.130, DC 9411.  

B.  Evaluation in Excess of 70 percent after March 23, 2009

A VA examination was conducted March 23, 2009.  The Veteran 
reported symptoms of disturbed sleep, nightmares, 
hypervigilance, anxiety, phobia of fire, and memories of 
experiences in Somalia and the Gulf War.  He also has a 
history of anger management problems and panic episodes.  He 
reports that his symptoms are constant, and that they affect 
his total daily functioning, which has strained his marriage 
and affected his ability to maintain friendships and connect 
with people.  He has had difficulties working.  Fortunately 
his employer has been flexible in responding to his symptoms.  
He reports trouble sleeping and described a great deal of 
anger and frustration with nightmares.  The Veteran takes 
medication to treat his PTSD.  He has received psychotherapy 
for his PTSD, but has not been hospitalized for it.  Since he 
developed PTSD he does not have the motivation to mange his 
home responsibilities and relies on his wife to handle most 
tasks.  There has been some major social function changes, 
including severe difficulties being around people.  He no 
longer feels comfortable in crowds.  He has worked for the 
past 12 years as a machinist.  His relationship with his 
supervisor is good and his relationship with his co-workers 
is fair.  In 2008 he lost 2 months from work due to relapses 
of extreme anxiety and a feeling of inability to go to work.  
A mental status examination revealed that the Veteran was a 
reliable historian, and that his orientation is within normal 
limits.  Appearance and hygiene are appropriate, behavior is 
appropriate, and affect and mood show findings of detachment 
and unhappiness.  He reports that the does not want to engage 
in any socializing.  Communication, speech, and concentration 
are within normal limits.  Panic attacks are present and 
occur more than once a week.  The attacks include tremor, de-
realization, loss of track of where he is, a sense he would 
rather die, and a feeling he will have heart failure.  He is 
suspicious and does not trust people.  There is no history or 
current delusions or hallucinations.  Obsessional rituals are 
absent.  Thought processes are appropriate, he does not have 
slowness of thought or confusion, judgement is not impaired, 
abstract thinking is normal, and memory is impaired to a 
moderate degree and he forgets to complete tasks and chores 
and keep appointments.  Suicidal ideation is present, but his 
religious faith prevents him from acting on these thoughts.  
Homicidal ideation is absent.  There are behavioral, 
cognitive, social, affective, and somatic symptoms 
attributable to PTSD.  A diagnosis of PTSD was given and a 
GAF score of 60 was assigned.  The examiner noted that the 
Veteran has some interference in performing activities of 
daily living because of a lack of motivation, and is unable 
to establish and maintain effective work and social 
relationships because he has a sense that he cannot tolerate 
normal social relationships.  He is able to maintain 
effective family role functioning.  

After March 23, 2009, the evidence more nearly approximates 
the criteria for a 70 percent, rather than a 100 percent, 
rating.  The medical evidence does not demonstrate findings 
of gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name, which would be 
indicative of total occupational and social impairment.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411. Some suicidal 
ideation and memory problems were noted however, these 
factors alone, at best, more nearly approximate the Veteran's 
current 70 percent rating.  Furthermore, a GAF score of 60 
denotes only moderate symptoms, and, together with the 
complete lack of symptoms of a severity warranting a 100 
percent rating, weighs against the assignment of a 100 
percent rating for PTSD.  See Carpenter, 8 Vet. App. at 242- 
244.

Thus, a rating in excess of 70 percent after March 23, 2009, 
is not warranted.  38 C.F.R. § 4.130, DC 9411.  

At no time prior to March 23, 2009, did the Veteran's PTSD 
disability meet or nearly approximate the criteria for a 
rating in excess of 50 percent; and at no time after March 
23, 2009, has the Veteran's PTSD disability met or nearly 
approximated the criteria for a rating in excess of 70 
percent.  Accordingly, further staged ratings are not for 
application.  See Hart, 21 Vet. App. at 505.

The Veteran and his friends and family may genuinely believe 
that the severity of his PTSD disability warrants a higher 
rating.  The Board notes his reported psychiatric symptoms in 
his VA Form 9 substantive appeal, which are very similar to 
those found in 38 C.F.R. § 4.130, Diagnostic Code 9411.  
However, as lay persons, lacking in medical training and 
expertise, neither the Veteran nor his friends and family 
cannot provide a competent opinion on a matter as complex as 
the extent of his PTSD disability, and their views are of no 
probative value.  And, even their opinions were entitled to 
be accorded some probative value, they are far outweighed by 
the detailed opinions provided by the VA and private medical 
professionals of record which, while varying in the GAF 
scores assigned, agree on the manifestations of his PTSD, and 
clearly demonstrate that ratings in excess of 50 percent 
prior to March 23, 2009, and in excess of 70 percent after 
March 23, 2009, are not warranted.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Nor does the Veteran qualify for extra-schedular 
consideration for his service-connected PTSD disability.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made. 38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra- schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant' s exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id. see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant' s disability 
picture requires the assignment of an extra-schedular rating.  
Id.

The record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms such as panic 
attacks, sleep impairment, and depression that the Veteran 
describes, and the findings made by the various mental health 
professionals are the symptoms included in the criteria found 
in the rating schedule for mental disabilities.  And as 
discussed above, when the Veteran's symptoms and the effects 
of his PTSD disability are compared to the criteria in the 
ratings schedule, his 50 percent rating prior to March 23, 
2009, and 70 percent rating after March 23, 2009, accurately 
reflect the level of severity of his disability.  The 
schedular criteria are not inadequate for rating this 
Veteran's PTSD disability.  As a result, regardless of 
whether the Veteran's PTSD disability interferes with his 
employment, as indicated in the Veteran's statements and the 
statements from the Veteran's employer, the other two steps 
in the analysis of extra-schedular ratings need not be 
reached.  Furthermore, the Veteran has remained gainfully 
employed during the pendency of his claim, and his current 70 
percent rating for PTSD contemplates employment problems.  

The preponderance of the evidence is against a rating in 
excess of 50 percent for PTSD prior to March 23, 2009, and a 
rating in excess of 70 percent after March 23, 2009; there is 
no doubt to be resolved; and an increased rating is not 
warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) prior to March 23, 
2009, and in excess of 70 percent after March 23, 2009, is 
denied.  



REMAND

The Veteran seeks service connection for hypothyroidism, an 
acquired psychiatric disability, and CFS.  The Veteran claims 
that his CFS and hypothyroidism set in shortly after 
discharge from service and that his STRs show low energy 
levels during service.  

A.  Hypothyroidism 

A private October 2004 psychiatric evaluation notes that the 
Veteran has hypothyroidism, which was diagnosed 6 years 
earlier.  A diagnosis of hypothyroidism was given.  Numerous 
other private and VA treatment records dated subsequent to 
the October 2004 psychiatric evaluation indicate that the 
Veteran has hypothyroidism and thyroid disease.  

April 1990 STRs note that the Veteran reported tremendous 
stress and depression, low energy level, and delayed sleep 
onset.  The Veteran served in Southwest Asia and was awarded 
the combat action ribbon (CIB) during the Persian Gulf War.  
His personnel records and STRs also indicate he served in 
Kuwait and was exposed to residues from burning oil fields in 
Kuwait.  

Given that the Veteran was diagnosed with a thyroid 
disability within 5 years of discharge from service and 
complained of low energy levels and was exposed to residue 
from burning oil fields during service, a VA examination 
should be conducted to determine the nature and etiology of 
his claimed thyroid disability.  See 38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 ( 2006).

B.  Acquired Psychiatric Disability

Numerous post-service private and VA treatment records note 
that the Veteran was given an assessment of depression.  
These records also indicate that the Veteran was given 
diagnoses of various other psychiatric conditions.  The 
Veteran is service connected for PTSD with a 70 percent 
evaluation.  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service- 
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  

April 1990 STRs note that the Veteran reported tremendous 
stress and depression, low energy level, and delayed sleep 
onset.  

Given that the Veteran currently has depression, complained 
of depression during service, and is currently service 
connected for PTSD, a VA examination should be conducted to 
determine the nature and etiology of his claimed depression 
on a direct and secondary basis.  38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 ( 2006).  The 
Board also notes that the Court has held that when a claimant 
has both service-connected and nonservice-connected 
disabilities, the Board must attempt to discern the effects 
of each disability and, where such distinction is not 
possible, attribute such effects to the service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

C.  CFS

The Veteran served in Southwest Asia and was awarded the CIB.  
He had 1 year and 5 months of foreign service between July 
1989 and September 1993.  His personnel records and STRs also 
indicate that he was exposed to residue from burning oil 
fields in Kuwait.  The Veteran is deemed a Persian Gulf 
Veteran for purposes of VA compensation for certain 
disabilities due to undiagnosed illnesses.  38 C.F.R. § 
3.317(d).

The Veteran's CFS claim can be considered on several legal 
theories.  First, service connection could be established on 
a direct basis under 38 U.S.C.A. § 1110 based upon a current 
disability as first manifesting during service.  Second, 
under 38 U.S.C.A. § 1117(a)(2) and 38 C.F.R. § 
3.317(a)(2)(i), CFS is deemed a qualifying chronic disability 
entitled to presumptive service connection, if manifest to a 
degree of 10 percent or more by December 31, 2011.  Third, 
the Veteran's underlying symptoms could be service-connected 
as an undiagnosed illness if they are not attributable to any 
known clinical diagnosis by history, physical examination, or 
laboratory tests.  

For VA purposes, the diagnosis of CFS requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a.

Post service private treatment records dated in May 2005 note 
that the Veteran was having very intense dreams and seems 
very tired the next day, and that the Veteran was given an 
assessment of CFS.  A July 2005 private treatment record also 
notes an assessment of CFS.  

April 1990 STRs note that the Veteran reported tremendous 
stress and depression, low energy level, and delayed sleep 
onset.  

The medical evidence before the Board is not sufficient to 
determine whether the Veteran meets the criteria of a CFS 
diagnosis as defined in 38 C.F.R. § 4.88a, or whether the 
veteran's CFS is directly or presumptively due to service or 
whether his set of symptoms are due to an undiagnosed 
illness.  Thus, a VA medical examination and opinion is 
necessary to decide this claim.  38 U.S.C.A. § 5103A(d); 
McLendon, 20 Vet. App. at 81.  

The appellant is hereby notified that it is his 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination(s) 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of his thyroid disability.  As to 
any thyroid disability identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's thyroid disability had 
its onset during, or is otherwise related 
to, service, to include exposure to 
residue from burning oil fires in Kuwait. 

A complete rationale must be provided for 
all opinions.  The claim folder must be 
made available to the examiner for review 
in conjunction with the examination.  

2.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of his acquired psychiatric 
disability.  As to any acquired 
psychiatric disability identified other 
than PTSD, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that it had its onset 
during, or is otherwise related to, 
service, or is secondary to, or aggravated 
by, his service connected PTSD.  

In addition, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any diagnosed 
psychiatric disability other than PTSD is 
part and parcel of the service-connected 
PTSD disability.  All signs and symptoms 
of the identified non-service-connected 
psychiatric disorder should be reported in 
detail.  If the examiner cannot separate 
symptoms of PTSD from nonservice-connected 
psychiatric symptoms, the examiner should 
so state and explain why.  

A complete rationale must be provided for 
all opinions.  The claim folder must be 
made available to the examiner for review 
in conjunction with the examination.  

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of his claimed 
CFS.  All necessary testing should be 
performed.  

The examiner should state whether the 
reported manifestations fit the criteria 
for CFS set out in 38 C.F.R. § 4.88a, or 
whether it is a sign of an undiagnosed 
illness, or whether it is related to 
another known clinical diagnosis and, if 
so, whether it is at least as likely as 
not that the known clinical diagnosis 
(including CFS) first manifested in, or is 
related to, service.  If the veteran is 
found to have CFS, the examiner should 
state whether it is manifest to a degree 
of 10 percent or more.  See 38 C.F.R. 
§ 4.88b, DC 6354.  

A complete rationale must be provided for 
all opinions.  The claim folder must be 
made available to the examiner for review 
in conjunction with the examination.  

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If any of the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


